2017 IL 121078



                                         IN THE
                                SUPREME COURT
                                             OF
                          THE STATE OF ILLINOIS



                                    (Docket No. 121078)

     AKEEM MANAGO, a Deceased Minor By and Through April Pritchett, Mother
        and Next Friend, Appellee, v. THE COUNTY OF COOK, Appellant.


                             Opinion filed September 21, 2017.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Thomas, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                         OPINION

¶1       The minor plaintiff in this case was injured while riding on the roof of an
     elevator owned by the Chicago Housing Authority. The public hospital that treated
     the minor obtained a health care lien on any damage recovery pursuant to the
     Health Care Services Lien Act (Lien Act) (770 ILCS 23/1 et seq. (West 2012)). On
     the minor’s motion, the trial court extinguished the hospital’s lien. Cook County
     appealed on behalf of the hospital. The appellate court ultimately affirmed the trial
     court’s ruling, and Cook County (the County) filed the instant appeal. After
     applying our rules of statutory construction and examining the Lien Act in light of
     the Rights of Married Persons Act (Family Expense Act) (750 ILCS 65/15 (West
     2012)), we reverse the judgment of the appellate court.


¶2                                           I. BACKGROUND

¶3       Akeem Manago was 12 years old when he was treated at John H. Stroger, Jr.,
     Hospital of Cook County in 2005 for injuries sustained while he was “elevator
     surfing” on the roof of an elevator owned and operated by the Chicago Housing
     Authority. Through his mother and next friend, April Pritchett, the minor filed a
     negligence claim in the Cook County circuit court against the Chicago Housing
     Authority, H.J. Russell & Company, and A.N.B. Elevator Services, Inc. The
     complaint that appears to have been litigated and is currently before this court,
     however, is the minor’s second amended complaint. That complaint sought
     damages for the minor’s personal injuries and included an allegation that his
     mother had “expended and incurred obligations for medical expenses and care and
     will in the future expend and incur such further obligations” but did not include a
     claim for those expenses. During the pendency of the case, the minor turned 18, and
     the court granted the defendants’ motion to amend the case caption to show the
     plaintiffs as “Akeem Manago and April Pritchett.” No changes were made to the
     second amended complaint, however. 1 The County filed a notice of lien pursuant to
     the Lien Act (770 ILCS 23/1 et seq. (West 2012)) in 2009 on behalf of the hospital
     for the minor’s unpaid medical bills, totaling $79,572.53.

¶4       Following a bench trial in 2011, the trial court declined to award any medical
     expenses, citing Pritchett’s failure to prove she was obliged to pay the hospital bill.
     The plaintiff was awarded $400,000: $250,000 for scarring, $75,000 for pain and
     suffering, and $75,000 for loss of normal life. His award was reduced to $250,000

         1
           The plaintiffs’ failure to modify the complaint is but one of the numerous procedural
     anomalies present in this case, as noted in the appellate court decision. 2016 IL App (1st) 121365.
     The record on appeal is also far from complete. Our review of the portion of the record that was filed
     reveals a number of other procedural eccentricities. For example, no record exists of any hearing on
     the hospital’s lien filing, although the minor objected to that filing. The transcript of that hearing, if
     any, is likely contained in one of the three transcript volumes not before this court. Fortunately, we
     need not address any of those matters further because they are not included in the parties’ arguments
     and do not appear to alter our analysis of the issues directly raised in this appeal.




                                                       -2-
     after he was found 50% liable. Later, the trial court corrected its arithmetic error,
     making the final award $200,000. After trial, the trial court granted the plaintiff’s
     motion to strike, dismiss, and extinguish the hospital’s lien, and the County filed a
     timely notice of appeal from that ruling. The plaintiff did not, however, appeal the
     trial court’s failure to award damages for his medical expenses or file a timely
     appellate brief before the appellate court’s initial judgment was entered in the
     County’s appeal (Manago I).

¶5       In Manago I, a majority of the appellate court found the cases cited by the
     plaintiff in the circuit court were inapposite because they either rejected insurers’
     subrogation liens against minors or merely held parents liable for their children’s
     medical expenses under section 15 of the Family Expense Act (750 ILCS 65/15
     (West 2012)). Instead, the majority decided to reinstate the hospital’s lien and
     remand for further proceedings based on Cooper, 125 Ill. 2d 363 (1988), and In re
     Estate of Enloe, 109 Ill. App. 3d 1089 (1982). Justice Gordon filed a dissent
     arguing that the opinion conflicted with established Illinois case law and public
     policy.

¶6       The plaintiff filed a motion for reconsideration and, for the first time, submitted
     written briefs. 2 The appellate court granted the motion, set a supplemental briefing
     schedule, and heard oral argument. Later, the court withdrew its prior opinion and
     reversed course in Manago II (2016 IL App (1st) 121365), affirming the trial
     court’s decision to strike, dismiss, and extinguish the hospital’s statutory lien. The
     majority concluded the lien was invalid because (1) Pritchett did not assign her
     cause of action for medical expenses to her son even though, pursuant to the Family
     Expense Act, that action belonged solely to the minor’s parents, and (2) under the
     Lien Act, liens may attach only to recoveries for medical expenses, and here no
     medical expenses were awarded. The opinion also noted the “tension” between the
     Lien Act and the Family Expense Act because, despite sharing the common
     purpose of protecting creditors, they offered widely differing remedies. 2016 IL
     App (1st) 121365, ¶ 37. The appellate court also distinguished Enloe, a case it
     relied on in Manago I, and instead applied case law it had previously rejected. 2016
     IL App (1st) 121365, ¶¶ 33-37, 47.

         2
          On January 27, 2015, the appellate court granted Pritchett’s “motion to suggest the death of”
     her son due to causes unrelated to this case and to appoint her special administrator of his estate for
     purposes of this appeal.




                                                     -3-
¶7         Justice Gordon filed a special concurrence that acknowledged a conflict
       between the majority’s reading of the Lien Act and its plain statutory language.
       2016 IL App (1st) 121365, ¶¶ 54-60 (Gordon, J., specially concurring). Justice
       Lampkin dissented, arguing that both the breadth of the legislature’s plain and
       unambiguous language and the absence of any express limitation in the Lien Act in
       cases involving minors necessarily lead to the conclusion that the Lien Act and the
       Family Expense Act provided alternative, not conflicting, remedies to hospitals
       seeking reimbursement for unpaid medical expenses. 2016 IL App (1st) 121365,
       ¶¶ 70-74 (Lampkin, J., dissenting).

¶8          This court allowed the County’s petition for leave to appeal on behalf of the
       hospital pursuant to Illinois Supreme Court Rule 315(a) (eff. Jan. 1, 2015) and
       permitted Southern Illinois Hospital Services and the Illinois State Medical Society
       to file amicus curiae briefs in support of the County (Ill. S. Ct. R. 345 (eff. Sept. 20,
       2010)).


¶9                                         II. ANALYSIS

¶ 10       The disposition of this appeal hinges on our construction of the Health Care
       Services Lien Act (770 ILCS 23/1 et seq. (West 2012)) in light of the Family
       Expense Act (750 ILCS 65/15 (West 2012)). Because the construction of a statute
       presents a question of law, we review the underlying judgment de novo. In
       construing a statute, our goal is to effectuate the intent of the legislature, with the
       plain and unambiguous language enacted providing the most reliable indicator of
       that intent. Whenever possible, courts must enforce clear and unambiguous
       statutory language as written, without reading in unstated exceptions, conditions, or
       limitations. People ex rel. Glasgow v. Carlson, 2016 IL 120544, ¶¶ 16-17. Before
       we construe the statutes at issue here, however, we first consider a claim that is
       referenced throughout the plaintiff’s argument.

¶ 11       The plaintiff asserts that this court must consider the “competing and
       conflicting public policies involved in the resolution of this case.” The essence of
       his contention is the alleged unfairness of subjecting a minor’s tort recovery to a
       health care provider’s lien for the minor’s medical expenses even though the minor
       is barred from obtaining those damages from the tortfeasor. He also contends that
       allowing the lien in this case would undermine courts’ duties to protect the interests



                                                 -4-
       of minors and to provide full and fair compensation for tortious injuries. An
       examination of the merits of those arguments requires us to identify and weigh the
       public policies behind both the Lien Act and the Family Expense Act.

¶ 12       We have long recognized that the Lien Act was enacted “to promote the health,
       safety, comfort, or well-being of the community” by providing medical care for the
       poor, thus reducing the financial burden on hospitals treating accident victims
       unable to pay for their own care and treatment. In re Estate of Cooper, 125 Ill. 2d at
       368-69. In contrast, the Family Expense Act codifies the common-law rule making
       parents liable for the expenses of their minor children. Clark v. Children’s
       Memorial Hospital, 2011 IL 108656, ¶ 51. Although, as the plaintiff contends, both
       statutes undoubtedly inure to the benefit of creditors, their underlying public policy
       objectives are plainly quite distinct.

¶ 13       The legislative concerns that led to the enactment of the Lien Act and the
       Family Expenses Act are long-standing and diverse. This court is not tasked with
       evaluating and setting public policy, however (Clark, 2011 IL 108656, ¶ 79); that
       job is reserved for our duly elected legislature (Blumenthal v. Brewer, 2016 IL
       118781, ¶ 80). Indeed, we lack any objective standards or procedures to assist us in
       weighing the relative merits of such widely divergent public policy interests. The
       legislature alone possesses the necessary investigative and fact-finding abilities.
       Blumenthal, 2016 IL 118781, ¶ 77.

¶ 14       Our duty in this case is properly limited to determining the intent of the
       legislature based on the plain and unambiguous statutory language and construing
       the relevant statutes consistent with that intent. Carlson, 2016 IL 120544, ¶ 17. If
       we do not adhere to that limitation, we

          “ ‘run[ ] the risk of implementing [our] own notions of optimal public policy
          and effectively becoming a legislature. Interpreting legislation to mean
          something other than what it clearly says is a measure of last resort, to avoid
          “great injustice” or an outcome that could be characterized, without
          exaggeration, as an absurdity and an utter frustration of the apparent purpose of
          the legislation.’ ” Illinois State Treasurer v. Illinois Workers’ Compensation
          Comm’n, 2015 IL 117418, ¶ 39 (quoting Dusthimer v. Board of Trustees of the
          University of Illinois, 368 Ill. App. 3d 159, 168-69 (2006)).




                                               -5-
       Applying the plain and unambiguous statutory language here neither creates a great
       injustice or clear absurdity nor utterly frustrates the legislature’s intent. Therefore,
       we decline the invitation to look outside the plain and unambiguous statutory
       language to weigh the merits of the allegedly competing public policy interests
       underlying the Lien Act and the Family Expense Act. Instead, we will construe the
       statutory provisions at issue by strictly adhering to our well-established rules of
       construction. 3

¶ 15       In relevant part, section 10 of the Lien Act provides that

                “(a) [e]very *** health care provider that renders any service in the
           treatment, care, or maintenance of an injured person *** shall have a lien upon
           all claims and causes of action of the injured person for the amount of the ***
           health care provider’s reasonable charges up to the date of payment of damages
           to the injured person. The total amount of all liens under this Act, however,
           shall not exceed 40% of the verdict, judgment, award, settlement, or
           compromise secured by or on behalf of the injured person on his or her claim or
           right of action.

               ***

               (c) *** The statutory limitations under this Section may be waived or
           otherwise reduced only by the lienholder. No individual licensed category of
           health care professional *** or health care provider ***, however, may receive
           more than one-third of the verdict, judgment, award, settlement, or compromise
           secured by or on behalf of the injured person on his or her claim or right of
           action. If the total amount of all liens under this Act meets or exceeds 40% of
           the verdict, judgment, award, settlement, or compromise, then:

                  (1) all the liens of health care professionals shall not exceed 20% of the
               verdict, judgment, award, settlement, or compromise; and

                  (2) all the liens of health care providers shall not exceed 20% of the
               verdict, judgment, award, settlement, or compromise;

           3
             If, however, our construction of the relevant statutory language does not comport with the
       legislature’s original intent, we encourage it to use its policy-making authority to consider an
       amendment to the Lien Act.




                                                    -6-
              ***

                  If the total amount of all liens under this Act meets or exceeds 40% of
              the verdict, judgment, award, settlement, or compromise, the total amount
              of all the liens *** under the Attorneys Lien Act shall not exceed 30% of the
              verdict, judgment, award, settlement, or compromise.” 770 ILCS 23/10
              (West 2012).

       Section 20 of the Lien Act states:

          “The lien of a *** health care provider under this Act shall, from and after the
          time of the service of the lien notice, attach to any verdict, judgment, award,
          settlement, or compromise secured by or on behalf of the injured person. If the
          verdict, judgment, award, settlement, or compromise is to be paid over time by
          means of an annuity or otherwise, any lien under this Act shall be satisfied ***
          before the establishment of the annuity or other extended payment
          mechanism.” 770 ILCS 23/20 (West 2012).

       Finally, the relevant portion of the Family Expense Act provides that

          “[t]he expenses of the family and of the education of the children shall be
          chargeable upon the property of both husband and wife, or of either of them, in
          favor of creditors therefor, and in relation thereto they may be sued jointly or
          separately.” 750 ILCS 65/15(a)(1) (West 2012).

¶ 16       In Manago II, the appellate court examined the interaction between the Lien
       Act and the Family Expense Act. Because the obligation to pay medical expenses
       pursuant to the Family Expense Act is imposed only on an injured minor’s parent,
       the court interpreted the Lien Act’s use of the term “injured person” to refer to
       either the injured minor or the child’s parent. 2016 IL App (1st) 121365, ¶ 37.
       Without the assignment of a parent’s cause of action for medical expenses, an
       injured minor’s damage award could not be subject to a health care lien. 2016 IL
       App (1st) 121365, ¶ 51. The appellate court also concluded that a health care lien
       applies only to recoveries for medical expenses because it attaches to “ ‘all claims
       and causes of action of the injured person’ ” only “ ‘for the amount of the ***
       health care provider’s reasonable charges up to the date of payment of damages to
       the injured person.’ ” 2016 IL App (1st) 121365, ¶ 48 (quoting 770 ILCS 23/10(a)




                                              -7-
       (West 2004)). Because no medical expenses were awarded here, the court held that
       “there can be no lien.” 2016 IL App (1st) 121365, ¶ 48. The plaintiff reiterates
       those arguments before this court.

¶ 17      The County counters that the appellate court’s attempt to harmonize the Lien
       Act and the Family Expense Act violates our rules of statutory construction by
       improperly adding conditions and exceptions to the Lien Act’s clear and
       unambiguous terms and relies on irrelevant case law. We agree.

¶ 18       The Lien Act states that a hospital “shall have a lien upon all claims and causes
       of action of the injured person” and that the lien “shall *** attach to any verdict,
       judgment, award, settlement, or compromise secured by or on behalf of the injured
       person.” (Emphases added.) 770 ILCS 23/10(a), 20 (West 2012). The language
       used is plain, unambiguous, and expansive. Contrary to the appellate court’s
       conclusion, the age of the injured person is not a factor in determining whether a
       lien attaches. Instead, the statute creates “a type of property interest in any assets
       constituting the [plaintiff’s] recovery, because a lien is a property interest.”
       (Emphasis added.) Cooper, 125 Ill. 2d at 369.

¶ 19       The pool of resources subject to attachment is, in turn, broadly and repeatedly
       defined to include any “verdict, judgment, award, settlement, or compromise
       secured by or on the behalf of the injured person.” 770 ILCS 23/10, 20 (West
       2012). Indeed, “every time the legislature sets forth a percentage limitation in
       section 10, it refers back to and requires the calculation be based on the ‘verdict,
       judgment, award, settlement or compromise.’ No mention is made of a deduction of
       any kind.” McVey v. M.L.K. Enterprises, LLC, 2015 IL 118143, ¶ 14 (quoting 770
       ILCS 23/10(c) (West 2012)). The limitations added by the appellate court clearly
       conflict with the plain statutory language enacted.

¶ 20       This is not the first time we have refused to read limiting language into the Lien
       Act. In McVey, the trial court did not deduct an injured plaintiff’s attorney fees and
       costs before calculating the hospital’s lien after analyzing the plain language of the
       Lien Act and this court’s decision in Wendling v. Southern Illinois Hospital
       Services, 242 Ill. 2d 261 (2011). The appellate court reversed, relying on prior
       appellate case law holding that, to ensure the plaintiff received the mandated 30%
       of the final judgment, the health care lien applied only to the net sum after
       deducting attorney fees and costs. McVey, 2015 IL 118143, ¶¶ 6-7.



                                               -8-
¶ 21       After closely examining the plain language of the Lien Act, this court reversed
       the appellate judgment, concluding that “no express language in section 10 ***
       would allow the calculation of a health care lien to be based upon the total ‘verdict,
       judgment, award, settlement or compromise’ less attorney fees and costs.” McVey,
       2015 IL 118143, ¶ 14. Without any statutory basis for a preliminary deduction, we
       rejected the appellate court’s decision to read an unexpressed limitation into the
       Lien Act’s unambiguous language. McVey, 2015 IL 118143, ¶ 19.

¶ 22       Just as the Lien Act does not hint at any preliminary deduction for attorney fees
       and costs, it also does not suggest that the “verdict, judgment, award, settlement, or
       compromise” belonging to a minor cannot be subject to attachment. Similarly, it
       does not condition the availability of a lien on an award of medical expenses. The
       plaintiff cites no evidence suggesting that the omission of either condition was
       mere legislative oversight. If the legislature intended to create either restriction, it
       could have readily done so. The inclusion of a provision making the lienholder the
       only entity able to “waive[ ] or otherwise reduce[ ]” the statute’s express limitations
       further refutes any claim that the legislature intended to create additional
       limitations on the application of the lien. 770 ILCS 23/10(c) (West 2012); see also
       McVey, 2015 IL 118143, ¶ 14 (noting that “[t]he [Lien] Act further provides that
       ‘[t]he statutory limitations under this Section may be waived or otherwise reduced
       only by the lienholder,’ which did not occur here” (emphasis in original) (quoting
       770 ILCS 23/10(c) (West 2012))).

¶ 23       Consistent with our analysis in McVey, we conclude the plain and unambiguous
       language of the Lien Act controls the outcome of this appeal. Nothing in that
       language precludes a lien from attaching to a damage award recovered by or on
       behalf of an injured minor or limits the lien’s potential funding sources to sums
       earmarked for medical expenses.

¶ 24       In reaching the contrary conclusion in Manago II, the appellate court erred by
       adding new conditions and limitations to the Lien Act’s plain and unambiguous
       language in its attempt to harmonize the two statutes. Nothing in the statutes,
       however, requires the introduction of new terms to read them “in harmony.” See
       2016 IL App (1st) 121365, ¶ 39 (stating “[h]ere, we look at the [Lien] Act and the
       family expenses statute in harmony so that the goal of the legislature can be
       accomplished”). Contrary to the appellate court’s conclusion, the terms of the two




                                                -9-
       statutes do not conflict. The plain statutory language of each may be applied
       independently to effectuate the clear intent of the legislature. The addition of new
       conditions to create consistency is both unwise and unnecessary because the
       statutes were never inconsistent.

¶ 25       Nonetheless, the plaintiff contends a health care lien cannot attach to a minor’s
       tort recovery in the absence of an assignment of the parent’s cause of action for
       medical expenses owed under the Family Expense Act because the obligation to
       pay a child’s medical expenses belongs solely to the parent. In support, he cites the
       decisions in Graul v. Adrian, 32 Ill. 2d 345, 347 (1965), Bibby v. Meyer, 60 Ill.
       App. 2d 156, 163 (1965), and Kennedy v. Kiss, 89 Ill. App. 3d 890, 894 (1980). The
       plaintiff’s reliance on those decisions is misplaced, however, as a brief examination
       of each of those cases shows.

¶ 26       In Graul, a father filed a two-count complaint, seeking damages for his son’s
       wrongful death as the administrator of his son’s estate in one count and recovery for
       his son’s associated medical and funeral expenses in the father’s individual
       capacity in the other. The father appealed the dismissal of his individual cause of
       action, and the appellate court reversed and reinstated that count. The defendant
       appealed to this court, where “[t]he sole question presented *** [was] whether a
       parent may recover, in a separate action, medical and funeral expenses incurred by
       him for a child whose death occurs as the result of the wrongful act of a third party.”
       Graul, 32 Ill. 2d at 346. In affirming the appellate court’s reinstatement of the
       father’s individual cause of action, we relied on language in the Family Expense
       Act making parents liable for the medical and funeral expenses of their minor
       children. We concluded that reinstating the father’s count for those expenses was
       consistent with the fundamental negligence principle that tortfeasors should bear
       the burden of paying any damages caused by their negligent acts. Graul, 32 Ill. 2d
       at 347-48.

¶ 27       The appellate court decided Bibby shortly after our decision in Graul. In Bibby,
       the minor plaintiff was injured when his mother’s car was struck by the defendant’s
       car. In a settlement agreement, both the minor and his mother released the
       defendant from all liability. While that settlement was pending approval in the
       probate court, however, the minor filed a separate tort complaint. In that complaint,
       he attempted to plead and prove the medical expenses incurred due to his injuries.




                                               - 10 -
       Because the defendant did not contest the plaintiff’s right to seek a recovery for his
       injuries, the trial court addressed the merits of the minor’s medical expense claim.
       The trial court found that the claim rightfully belonged to the minor’s mother and
       refused to admit the minor’s medical expense evidence because the mother’s
       release bound the minor as well. The minor appealed. Bibby, 60 Ill. App. 2d at
       157-58. Relying on Graul, the appellate court affirmed, barring the minor from
       attempting to show his medical expenses because that claim belonged exclusively
       to his mother and she had already released the plaintiff from all liability. Bibby, 60
       Ill. App. 2d at 163.

¶ 28        More recently, the minor in Kennedy recovered damages for medical expenses
       resulting from injuries suffered when she was struck by the defendant’s car while
       crossing a busy highway alone. On appeal, the defendant argued that the child
       needed to allege and prove her parents’ lack of contributory negligence because
       they had assigned their right to recover for her medical expenses to her. Kennedy,
       89 Ill. App. 3d at 891-92, 894. Noting that a parent’s right to recover a minor
       child’s medical expenses is based on the parent’s payment obligation, the appellate
       court agreed with the defendant. Reversing and remanding the cause of action for a
       new trial, the court explained that a minor who has been assigned a parent’s cause
       of action remains subject to any defense that could have been raised against the
       parent, including contributory negligence. Kennedy, 89 Ill. App. 3d at 894-95
       (citing Bibby, 60 Ill. App. 2d 156).

¶ 29       After reviewing the decisions in Graul, Bibby, and Kennedy, we conclude that
       those factual scenarios and legal questions are unlike the ones currently before us.
       Graul held that a parent could seek recovery for a deceased child’s medical and
       funeral expenses based on the parental liability created in the Family Expense Act.
       Here, however, that fundamental proposition is not at issue. Although it is
       undoubtedly true that, absent an assignment of rights, parents have the exclusive
       right to seek recovery from a tortfeasor for their minor children’s medical expenses,
       that conclusion does not affect the critical question here: whether, in the absence of
       a parental assignment, a statutory health care lien may attach to a minor’s tort
       recovery where that recovery does not explicitly include expenses for the minor’s
       medical care and treatment.




                                               - 11 -
¶ 30       The decisions in Bibby and Kennedy shed light on a question that grew out of
       our analysis in Graul: how does a parent’s assignment of the exclusive right to seek
       recovery for medical expenses impact the child’s original tort action? Those
       decisions stand for the unsurprising proposition that if an assignment of rights has
       been made, the minor-assignee steps into the shoes of the parent-assignor, thereby
       becoming subject to the same limitations and conditions that the parent would have
       faced. Here, however, no assignment of rights was ever made, and the legal issue
       addresses the propriety of a third party’s claim on the minor’s postjudgment
       recovery, not the underlying tort action. Graul, Bibby, and Kennedy fail to provide
       us with any additional guidance in construing the interplay between the Lien Act
       and the Family Expense Act in this case.

¶ 31        The plaintiff also raises several subrogation lien cases cited by the appellate
       court in Manago II. Those cases relied on Graul to bar the enforcement of an
       insurer’s subrogation lien against the recovery obtained by a minor’s estate. 2016
       IL App (1st) 121365, ¶ 35 (citing Estate of Aimone v. State of Illinois Health
       Benefit Plan/Equicor, 248 Ill. App. 3d 882, 883-84 (1993), Kelleher v. Hood, 238
       Ill. App. 3d 842, 849 (1992), In re Estate of Hammond, 141 Ill. App. 3d 963, 965
       (1986), and Estate of Woodring v. Liberty Mutual Fire Insurance Co., 71 Ill. App.
       3d 158, 160 (1979)). Before this court, the plaintiff asserts that “the underpinnings
       of those cases *** was the rule that minors are not liable for their medical bills ***.
       That basic premise exists regardless of the fact scenario in which it is applied, and
       that premise is dispositive here.” We disagree with the ultimate conclusion drawn
       by the plaintiff for the same reason we decline to apply that rationale from Graul,
       Bibby, and Kennedy. We also note that the outcome in subrogation cases
       necessarily depends on the wording of the specific contractual provisions at issue,
       while the language of the Lien Act is unwavering and differs significantly from
       those types of provisions. In fact, one of the cases cited by the plaintiff (Enloe, 109
       Ill. App. 3d 1089) distinguished subrogation cases from a Lien Act case for that
       very reason. Aimone, 248 Ill. App. 3d at 884.

¶ 32       In Enloe, a newborn was hospitalized for injuries she sustained as a passenger
       in a pickup truck that rolled over. While her father sought approval of the minor’s
       settlement agreement with the owner of the truck, the treating hospital requested a
       lien under the Lien Act. The trial court approved the settlement but declined to
       consider the lien’s validity. Enloe, 109 Ill. App. 3d at 1090. On appeal, the minor




                                               - 12 -
       argued that the lien could not be applied to her recovery because, under the Family
       Expense Act, her parents were solely responsible for paying her medical expenses.
       The appellate court rejected that argument and concluded instead that the Lien Act
       and the Family Expense Act offered alternative remedies for creditors. The court
       explained that if the Family Expense Act were intended to be a creditor’s only
       remedy, then it would have expressly stated that the minor’s expenses “shall be
       charged” to the parents rather than making them merely “chargeable” to the
       parents. Enloe, 109 Ill. App. 3d at 1091-92.

¶ 33       Because it is consistent with our well-established rules of statutory
       construction, we agree with the appellate court’s conclusion in Enloe. As that
       decision correctly recognized, there is no inherent conflict between the application
       of the Family Expense Act and the Lien Act. The two statutes can easily coexist
       simply by adhering to the plain meaning of the unambiguous language enacted by
       the legislature. Giving the statutes their plain and ordinary meaning, creditors may
       seek a remedy under either or both statutes in the appropriate case. None of the
       cases cited by the plaintiff or the appellate court undermine our decision to rely on
       our established rules of statutory construction here. Without clear evidence of a
       contrary legislative intent, we are precluded from adding unstated exceptions,
       conditions, or limitations to the language of a statute. The plain statutory language
       enacted by the legislature remains the best indicator of legislative intent. Carlson,
       2016 IL 120544, ¶¶ 16-17. By straying from those basic rules of statutory
       construction, the appellate court erred in Manago II. Here, nothing in the Lien
       Act’s broad language suggests that its application is limited by either the age of the
       injured plaintiff or the Family Expense Act’s parental liability provision.


¶ 34                                    III. CONCLUSION

¶ 35        Applying our established rules of statutory construction to construe the statutes
       at issue, we hold that John H. Stroger, Jr., Hospital was entitled to a health care lien
       in this case, pursuant to the Lien Act. We reverse the judgments of the circuit and
       appellate courts and remand the cause to the trial court for further proceedings.


¶ 36       Reversed and remanded.




                                                - 13 -